Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The previous Double Patenting rejections have been withdrawn in view of the Applicant’s amendments to claims 1, 29 and 30. The amended claims are patentably distinct from the reference claim(s).

Allowable Subject Matter
Claims 1-30 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior arts of record do not expressly teach or render obvious the invention as recited in independent claims 1, 29 and 30.  Specifically, the prior art does not teach the features of the claim limitations that include defining a search scheme for a search process on distributed data storage systems including an internal data storage system of the data index and query system and an external data storage system, and updating a dynamic list of worker nodes, the dynamic list of worker nodes is updated based on a determined availability of a set of worker nodes, and selecting, by the search service, a plurality of worker nodes from the dynamic list of worker nodes in combination with the other limitations recited in the context of claims 1, 29 and 30. 
The closest prior art, Bitincka et al. (U.S. Patent No. 8,793,225 B1; hereinafter “Bitincka”) teaches a system and method for processing search request by analyzing the received search request to identify request parameters and connecting to a system index of the search support system that is referenced in the request parameters in order to provide a search scheme for searching local and external data sources. However, Bitincka does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 29 and 30. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the a system and method for processing search request by analyzing the received search request to identify request parameters and connecting to a system index of the search support system that is referenced in the request parameters in order to provide a search scheme for searching local and external data sources to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claim 1, 29 and 30.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157